 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor economicmotives.In theinstantcase, on the otherhand, Respondent's proposal to the Union amounted onlyto a proposal to cease its unfair labor practice; in effect itoffered to bargain on the terms under which it would do so.There is no evidence that Respondent ever informed theUnion that it had rescindedits unilateralchanges, or that itwould not reinstitute themagain24 hours after the strikewas over, in accordance with the terms of its offer.6 Ibelieve that the facts of theinstantcase are more akin tothose inD'Armigene, Inc.,148 NLRB 2, where the TrialExaminerfound, with Board approval, that in the absenceof a completecessationand full remedying of the unfairlabor practices which gaveriseto the strike, its charactercontinued.Ifind that the strikewas an unfairlabor practicestrike in its inception, and continued to be an unfairlabor practice strikeat least untilthe time of thehearing.Inasmuch as it appears that the strike hasbeen settled, and a contract may have been enteredinto between the parties, and no motion to amend thecomplaint to allege a violation of Section 8(a)(3) inregard to the reinstatement of the strikers has come tomy attention, I see no necessity to provide anyremedial provisions with regard to the character ofthe strike; if suchexistsitmay be left to subsequentproceedings if such there be.CONCLUSIONS OF LAW1.The Respondentisengagedin commerce and theUnion is a labor organization within the meaning of theAct.2.All radio and television announcers, newscasters,sportscasters, floor managers, director-coordinators, andall other talent or artists employed by the Employer at itsfacilitiesinKansasCity,excludingnews director,assistantnews director, farm director, productionmanager, and all other employees and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.3.At all times material the Union has been theexclusive representative for the purposes of collectivebargaining,within the meaning of Section 9(a) of the Act,of all the employees in the aforesaid appropriate unit.4.By the unilateral imposition of changes in wages,hours, and working conditions on December 4, 1965, andby the implementation of such changes thereafter, theRespondent has engaged in and is engaging in unfair laborpractices within themeaningof Section 8(a)(5) and (1) ofthe Act.5.By the aforesaid refusal to bargain with the Union,theRespondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedin Section 7 of the Act, thereby engaging in unfair laborpractices within themeaningof Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that theRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuatethe policies of the Act.The Board customarily holds that where an employereffectuates unlawful unilateral action,he must not bepermitted to retain the fruits of such unfair labor practicesand must be required to restore thestatus quo ante. JohnW. Bolton&Sons,Inc.,91 NLRB989;Herman SausageCo., Inc.,122 NLRB 168,enfd.275 F.2d 229 (C.A. 5). Onthe other hand in fashioning a remedy here, accountshould betaken ofthe possibility that subsequent to thehearing the matters involved in the unilateral changeshave been settled through negotiations with the Union, therestoration order in this instance should be conditionedupon the desires of the employees in the unit as expressedthrough their collective-bargaining agent.Herman SausageCo., Inc., supra;BeaconDy, ing andFinishingCo., Inc.,121 NLRB 953. Accordingly,the order will require that ifthe employees through their Union desire the restorationof thestatus quo antethis shall be done. It appears fromthe record that to the extent that the unilateral changeswere initiatedthey couldbe remediedby thepayment ofmoney under the terms of the then existing Free LanceCode of GreaterKansas City or other terms or conditionsof the recently expired contract.I so recommend.[Recommended Order omitted from publication.]6The other cases cited by Respondent, relating to the validityof offersof reinstatement to discriminatees are distinguishable ontheir facts. InCentral Illinois Public Service Company,139 NLRB1407, the unusual finding relating to rolling back the unilateralaction was called for by the peculiar facts of that case, as the TrialExaminer carefully pointed out; such facts are not here present.AtlasEngineWorks,Inc.andTeamsters,Chauffeurs,Warehousemen and HelpersLocal#20, affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Cases 8-CA-3990, 8-RC-6028, and 8-RM-428.March 20, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn September 14, 1966, Trial Examiner Ivar H.Peterson issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and163 NLRB No. 61 ATLASENGINE WORKS,INC.487the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner. iORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Atlas EngineWorks, Inc., Gibsonburg, Ohio, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.IT IS FURTHER ORDERED that the petitions forcertificationof representatives, filed in Cases8-RC-6028 and 8-RM-428 be, and they hereby are,dismissed, and that all proceedings held thereunderbe, and they hereby are, vacated.iEven if, arguendo, Richard H Hughes were excluded fromthe unit asa temporary employee, the Union would still representa majority of the employeesin the appropriate unitPursuant to notice, a hearing was held before me atFremont, Ohio, on various dates commencing January 19and ending February 9, 1966. All parties were representedand participated in the hearing. Briefs filed by the GeneralCounsel and the Respondent have been fully considered.Upon the entire record in this consolidated proceeding,and my observation of the witnesses and their demeanor, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Ohio corporation with its principaloffice at Woodville, Ohio, maintains a plant at Gibsonburg,Ohio, with which this proceeding is concerned, where it isengaged in the manufacture of crankshafts and othermachine work. From the Gibsonburg plant the Respondentannually ships products valued in excess of $50,000directly to points outside the State of Ohio. TheRespondent admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.H. THELABOR ORGANIZATION INVOLVEDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Trial Examiner: Upon charges dulyfiledon August 23, 1965, by Teamsters, Chauffeurs,Warehousemen and Helpers Local # 20, affiliated with theInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein called theUnion, against Atlas Engine Works, Inc., herein called theRespondent, the General Counsel of the National LaborRelations Board, by the Regional Director for Region 8, onNovember 4, 1965,' issued a complaint alleging that theRespondent had engaged in certain unfair labor practicesviolative of Section 8(a)(1) of the National Labor RelationsAct. Thereafter, on November 16, an amended complaintwas issued, adding allegations that the Respondent hadunlawfully refused to bargain with the Union on and afterJuly 15, thereby violating Section 8(a)(5) of the Act. Byorder simultaneously issued the unfair labor practice casewas consolidated "for the purposes of hearing, ruling anddecision by a Trial Examiner" with Cases 8-RC-6028 and8-RM-428, in which the Board, by order datedNovember 3, had directed that a hearing be held oncertain objections filed by the Union arising out of anelection held on August 6 pursuant to a stipulation forcertificationupon consent election.2 In its duly filedanswer the Respondent admitted certain allegations of thecomplaint but denied the commission of any unfair laborpractices.'All dates refer to the year 1965 unless otherwise indicated2The stipulation was executed on July 27 and approved by theRegional Director on July 28 The election was held on August 6,and resulted in the Union being defeated by a vote of 81 to 67Thereafter, the Union filed timely objections to the conduct of theelection and to conduct affecting the results of the election OnSeptember 30 the Regional Director issued his report onobjections (amended October 1), in which he concluded thatcertain objections were without merit and should be overruledand that certain other objections raised issues warranting ahearing On October 12 the Respondent filed exceptions to suchoftheRegionalDirector'sfindings,conclusions,andThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Interference, Restraint, and Coercion1.Sequence of events; the Respondent's campaign todefeat the UnionThe Union began organizational efforts among theapproximately160employees at the Respondent'sGibsonburg plant on June 9.3 After a number of smallgroupmeetings and the solicitation of signatures toauthorization cards, the first open meeting attended bysome 40 or 45 employees was held on July 7. On thisoccasion Eugene Shumaker, business agent of the Union,explained three methods for obtaining recognition ascollective-bargainingrepresentativeifsufficientauthorization cards were signed: first by means of a cardcheck by some impartial third person, second hementioned the possibility of a private election under theauspices of a labor-management-citizens committee, andfinallyaBoard-conductedrepresentationelection.Shumaker made a similar explanation at the next massmeeting on Sunday, July 11, which was attended by some60 employees.About 2 p.m. on July 15, following another mass meetingon July 14 and the distribution of handbills at the plantgateon July 8 and 13, Donald Sarver, a businessrecommendations as supported the Union's objections TheBoard's Order of November 3 adopted the Regional Director'srecommendation that a hearing be held on certain objectionssEarlier unsuccessful attempts had been made by two otherlabor organizations, theMechanics Educational Society ofAmerica in 1963 and the United Steelworkers of America in 1964In a prior proceeding,AtlasEngineWorks, Inc ,129 NLRB 101,theBoard found that the Respondent, in connection withorganizational efforts of the United Automobile Workers in thefall of 1959, had discriminatorily discharged four employees andhad engaged in other coercive conduct violative of its employees'self-organizational rights 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentativeof the Union, telephoned Harold C.Warner, the Respondent's personnel director, claimedthat the Union represented a majority of the Respondent'semployees and requested a meeting for collectivebargaining.Warner, the only participant in thisconversation to appear as a witness, credibly testified thathe in substance declined to grant recognition and toldSarver that the Union could petition the Board for anelection.On the same day Sarver sent the Respondent aletter, received on July 16, claiming that the Union hadbeen authorized as collective-bargainingrepresentative byamajority in a definedunit,offering "to submit theauthorization cards signed by your employees to animpartialperson forexaminationand count," andrequesting recognition as exclusive representative and thecommencement of negotiations for a bargaining agreementat the earliest possible date. Warner wrote to Sarver onbehalf of the Respondent on July 19, acknowledging theUnion's claim of majority representation and desire tomeet with representatives of the Respondent. Warner'sletter continued:We have consistently recognized the right of ouremployees to join or refrain fromjoining unions.There is however, a procedure established by lawwherein our employees can exercise this right.We are fully prepared to co-operate with theNational Labor Relations Board through their dueprocess of investigation in determining the validity ofyour allegation by having that agency conduct a secretballot representation election.On July 10, shortly after the Union's first generalmeeting on July 7, the Respondent's president, T. W.Clark, gave short speeches, using the same prepared text,to employees on the first and the second shifts. Clarkstated that the employees had been called together"because of the union activity in the plant which hascaused much concern amongst you," and that employees"have come to us wanting to know what to do." Referringto the solicitation of authorization cards, Clark said thatbecause "there has been some pressure put on you to signcards, we want to tell you that this is not compulsory." Heasked that employees inform management "if anyone putsthe pressure on you to sign with a threat, coercion orfears." Clark then proceeded to detail "a few facts," forthe reason the Company had "hired many new people whoare inexperienced, not only in machine shop operations,but in tactics suchas a union campaigncan involve." Hethen stated that "whatthe unionis after" was dues, "andthat is all they are after," and enumerated certain benefitsenjoyed by employees which he said were attributable tothe efforts of the Respondent and not those of any labororganization.He concluded as follows:We have made great progress all along with thegreatest in the last three years without a third partydictating.We are adding on a Chrome Plating Department and aHeat Treat Department to further strengthen yourcompany in a competitive field thus making your jobstronger and more secure.We hope nothing will happen to impede this progress.You do not have to sign these cards. We do not need athird party.We hope this has answered some of yourquestions.Personnel DirectorWarner spoke to both shifts ofemployees on July 14, stating that the Union was not"being entirely honest" with the employees in itsorganizational efforts.Warner's prepared text reads inpart as follows:During the past few days it has been reported thatseveral people are being continually badgered and arebeing coerced into signing membership cards, and Irepeat,membership cards and not authorizationcards.Membershipcardsmeanjustthat-membership. Authorization cards mean that ifsufficient cards are signed, or 30%, that you canexpect to have an election.Let me clarify this. We do not believe that theTeamsters are being entirely honest with youparticularly at the beginning of their campaign toattempt to organize you people. They have not toldyou the kind of card which you are signing. The cardwhich they are asking you to sign is a bona-fideacceptance of membership in Teamsters LocalNumber 20....It appears that the Teamsters may be trying toavoid an election by imposing a union on you withouthaving an election. This is contrary to the democraticprinciples which our country is based on. This is thetype of union which is attempting to represent you. Ifthey are starting out this way, what can you expect inthe future?Ican assure you that we are not in accord with theunion's interpretation of democratic process. I amsure you desire an opportunity to think about theseriousness of union organization, and then, have anopportunity to cast your vote in the sanctity of a votingbooth wherein no one but you will know how you vote.During the afternoon of July 16, after the Respondenthad received the Union's letter claiming a majority andrequesting recognition, President Clark addressed theassembled employees. According to the text of hisremarks, he stated:We have brought you together again this afternoonto bring you up to date on the union activity in yourplant.Yesterday afternoon at 2 o'clock Mr. Don Sarver ofTeamsters Local 20 called Mr. Warner asking us tomeet with him to negotiate. We told him where to go[to the NLRB in Cleveland].You see, he wants to avoid the democratic processof each and every person having a vote in whether ornot they want this union to represent them.These cards which some of you have signed are notan authorization for an election, but membershipcards. It is the opinion of many who have signed cardsthat you were signingfor ademocratic election in thefuture.However you were mislead [sic] into signingmembership cards and those who have signed arenow full-fledged members of Teamsters Local 20.This afternoon we received a certified letter fromMr.Don Sarver ... which confirms yesterday'stelephone conversation.Many of you people have come to us for advice andithas been reported that statements have been madeby some employees here attempting to organize youpeople that if you do not join the union you will befired and if you have not been here six months theunion doesn't want you and you will be separated.These are outright threats and should be brought tothe attention of the company for your protection.You do not have to sign the cards and you do nothave to join the union to keep your job. If the union ATLAS ENGINEWORKS, INC.has this power to fire employees, then what protectiondoes anyone have? We certainly will not let anythinglike this happen to our employees. Management,under all circumstances, is the only body having anyauthority to separate or discharge any employees.In looking back three years ago when we had aunion election in this plant, which the union lost, ourproduction dropped about 60 per cent, and we lostthree good customers. We were able to regain two ofthem, and Kalvinator is completely lost. So that theyare not a customer today. This caused some lay-offs... which we could not help.We do not want this to happen this time. Pleasekeep your production up, meet your quotas, and turnout good quality.If anything happens to your production and quality,we will not have any customers, whether a unionorganization comes into the plant or not.Also during the afternoon of July 16 Clark and Warnermet to consider what steps would be taken by theRespondent to counter the Union's organization efforts. AsWarner testified, they "decided on an active campaign ofeducation, informationand persuasion" among theemployees in order to persuade them "to vote no Union."4That evening Clark and Warner met with about seven ofRespondent's supervisory personnel and apprised them ofthe plans Clark and Warner had earlier discussed forlaunching a campaign to defeat the Union. Clark read theUnion's letter requesting recognition; Clark testified thathe "made the remark that we had had previous campaignsand previous experiences with unions trying to come intothe plant and that we were not going to negotiate with justa letter or a phone call."5 In order to obtain an assessmentof the extent of the Union's support among the employees,Clark read off the payroll list and asked the supervisors torespond whether the particular employee was for theCompany, the Union, or undecided. According to Warner,the results indicated that there were "63 pro Company, 61pro Union and about 45 questionable." Govino [Al] Rojas,a foreman present at this and subsequent meetingsconcerned with the Respondent's antiunion campaign,credibly testified that after thisinitialcanvass of employeesentiment President Clark "said it didn't look so goodbecause of the question marks," that "he wasn't about todeal with" the Union and added "to hell with them," andstated that "the reason he would ask for an election is hethought he would win if he talked to people and found outwhat the people's feelings were; and he thought they weremisled, and thought it would be better if we went through ademocratic election." Warner advised the supervisors, ashe testified, that "the campaign was on," "mentioned tothem their behavior patterns as to what they can do, whatthey couldn't do," and told them that further meetingswould be held and that literature would be made available"to remind them again of their behavior in the conductingof the campaign...."Following the July 16 meeting with supervisors, theRespondent held two additional evening meetings,preceded by dinner, of all supervisors and certain selectednonsupervisory employees, at the Crystal Inn, a motel-4Warner had telephoned the Cleveland Regional Office of theBoard on July 16,after receiving Sarver's letter,and asked forrepresentation petition forms,stating that he "was hopeful thatthe Union would file a petition for a representation election," butthat if it did not do so the Respondent would Petition forms were489restaurant on the Detroit-Toledo expressway, on July 21and 28. At the July 21 meeting Warner and Clark againwent through the payroll list, checking off the names ofemployees as for the Company, the Union, or questionableon the basis of the information supplied by the supervisorsand at least some of the nonsupervisors present. Theresults of this survey, according to Warner, showed "aslight percentage edge of those favoring the Company overthose favoring the Union, and the question marks werereducing themselves." Warner testified that in view of theresults he decided "not to intensify our campaign anymore than we had visualized" and so informed thosepresent.During this meeting those in attendance were briefed byWarner on what they could and could not do inencouraging and persuading employees to reject the Unionand in ascertaining the union attitudes and leanings ofemployees. They were instructed, as Warner testified, to"concentrate on this newer group" that had been hired inrecent months, and in particular upon "those people thatwe knew little or nothing about or the question marks."The supervisors and nonsupervisors at the July 21 meetingwere each given for their guidance in the campaign adetailed brochure which Warner described in the coveringinstruction sheet as intended to help them "answer anyquestionsthatmay arise" during the Union'sorganizational efforts and to guide them "concerning yourconduct and behavior in speaking with employees." Theinstructions further stated:Action, from here on out, is the keynote. When youreceive any comments, good or bad, or rumors, besure to report these facts, or make note of them andimmediately advise the plant manager or H. C.Warner. Do itnow ! Don'twait until tomorrow, as thenext day may be too late to act.I am confident that if each and everyone of us doeshis job conscientiously, carefully studies the enclosedmaterial and disseminatesit atevery opportunity, thatwe will have a majorityNo Unionvote when theelection results are finally posted. Not until then willwe be able to get down to the serious business ofrunning our organizationwithout the interference of athird party or stranger.One final and very important note on what some ofthe things are that will help us to keep our employeessatisfied on their jobs. Many people feel that it is theeconomic things, such as wages, benefits, facilities,equipment, etc. that are most important. Actuallythese are only a part of the story. Themost importantfactoris our good relationships with our people. Thismeanstakingtime outtotalk to the people,recognizing the need for dignity and self-respect ofeach individual-treatingpeople as the individualstheyare-taking into consideration the personalfeelingsof each one,andbeing fair, just andconsistent.This relationship with people isyourresponsibility-one that none of us can shift tosomeone else. You are an individual person-how doyoulike to be treated? The answer is quite obvious, Iam sure.Let us keep the above and following points well inmailed to the Respondenton July 16, received byiton Monday,July 19'There wasno discussion,according to Clark, of the Union'soffer to submit the authorizationcards forexamination and countby some impartial person 490DECISIONS OF NATIONALmindandseehow good a personnel andcommunication job we can do with our employees.H. C. WarnerPersonnel DirectorThe first section of the brochure gave these illustrationsof what supervisors were and were not permitted to do:They could "Talk withemployees at any time, in anypublic place oropen working area,"but not in managerialoffices, at the foreman's desk, or in employees' homes;supervisors could state whattheythought about unionsand union policies, but they should not "say anything asfoolish" as that the plant would close if a union were votedin or thatthe Companywould not negotiatewitha union;they were permitted "to talk generally about what unionshave done in the nation and in specific plants, such asstrikes, picket lines, violence"; they could "state what youbelieve to be the answer to any union agreement or claim,whether you thinka union demand is fair"; they couldexpress an opinion"as to how employees will be affectedby what union representatives are doing";and they couldstate their belief that employees should vote "No" in theelection.The instructions stated that supervisors could not"ask employees what they think of unions generally or ofany particular union;ask if an employee belongs to a unionor whether he knows if other employees belong; ask howan employee has voted or will vote in a union election";inquirewhether "an'employee attended any unionmeeting, who was there, who signed up, who hasn't etc.";and, finally,they were cautioned that"you cannotpromiseany benefits, bribe, threaten, coerceordisciplinetoinfluence an employee in his right to belong, or refrainfrom belonging to a union."Inaddition to suggestions on how to approachemployees to encourage them to "open up and tell ...what he knows is going on,"the brochure listed severalpages of questions "commonly asked by employees beforean election,"withsuggested answers.The tenor of thequestions and the answers emphasized the costs,risks,and possible disadvantages of union representation.At the July 28 meeting Clark and Warner againcanvassed employee sentiment-by going through thepayroll list and receiving reports from the supervisors andnonsupervisors present regarding the union leanings ofparticular employees.Some time was spent in reviewingthe benefits and privileges then enjoyed by employees anda tentative list of these was considerably augmented. Asthus developed, the list was reproduced the following dayandmade available to the supervisors and thenonsupervisory employees participating in these meetingsfor use in discussions with employees. The introductoryparagraph of the document containing the "fringe benefitsand other considerations which all employees currentlyenjoy" read in part as follows:Let us emphasize that these benefits and otherfactors have been improving and increasing steadilywithoutany pressures, coercions,or threats from anyunion and that if a third party or stranger is voted in,all of these benefits and considerationsare subject tonegotiation.The Union may try to convince theemployees that "they can't lose anything, that theycan only gain." This inot a true statement, and it isimportant to emphasiz the following .... All presentbenefits, listed below,are asmuch a subject ofnegotiation as are demands for additional benefits.The nonsupervisory employees who attended one orboth of themeetingson July 21 and 28 were Salvator (Sam)DiMasso, Ralph Cogar, George Busch, Clarence Haubert,LABOR RELATIONS BOARDand Louis Beruscha.DiMasso, the stockroom attendant,had signed a union card on July 11 but subsequentlyactivelyopposed the Union after having had adisagreement with several of the employee adherents oftheUnion.Warner'sexplanation for having DiMassoattend the meetings was to have DiMasso make apresentation to the supervisors of the complaints"that hehad overheard at his place of business across thestockroom window concerning actions of supervisors...."President Clark added that DiMasso"meets everybody"because of his work location and thus was in a position,because employees"probably confide in him a little bitmore," to identify the reasons for "unsettledness in ourplant"and be of help in solving the problems"so there isno Union necessary."DiMasso, as he testified,attendedboth meetings,gave his views as to the union leanings ofemployees as the payroll list was checked,and engaged indiscussions with employees in the plant about companybenefits and advanced arguments why they should voteagainst theUnion. Cogar's job during the organizationalperiod was that of inspector, which required that he checkmachine operations on the several lines, thus bringing himinto contact with employees generally during the course ofhis duties.Also, Cogar had been a supervisor previously,and Warner testified that he included Cogar in the groupfor this reason and "because of his experience in formercampaigns and his knowledge of some people" Cogarcould"lend something to the group discussion."Busch,the former manager of the Dunkirk,Ohio, plant of AtlasIdustries,a related concern under the same ownership andmanagement as the Respondent,had been working as atoolmaker at the Gibsonburgplantsince February 1965.Haubert attended only the July 21 meeting, in the place ofRussell Hoffman,the master mechanic,who was then onvacation.Beruscha, a former supervisor,attended only theJuly 28 meeting, being invited by Warner for the samereasons asWarner testified prompted him to includeCogarin the group.The record fairlyreflects, in my opinion,that during themeetingsof July 21and 28 it was made clear to thenonsupervisory persons present that the instructionscontained in the brochures distributed to them, insofar asthese instructions prohibited supervisors from makingdirect inquiry of employees regarding their unionsympathies,were not applicable to the nonsupervisorssuch as DiMasso,Cogar,and Busch.Thus DiMasso, awitness for the Respondent, testified that Warner agreedwith DiMasso's statementthat thewritten instructions tosupervisors did not apply to him,and that this exchangeoccurredwhen the instruction brochure was beingdistributedand in the presence of the othernonsupervisory employees in the meeting. Foreman Rojas,a witness for the General Counsel, credibly testified thatPersonnel Director Warner, either at the July 21 or 28meeting, stated that supervisors could not ask directquestions of the employees but that persons such asCogar,-Busch, and DiMasso, who did not "belong to thesupervisory level," could do so.During the week preceding the election a final meetingof the supervisory group was held in the main office at theplant.Again the payroll list was canvassed, as at theearliermeetings.The results,according to the creditedtestimony of Foreman Rojas, were that "the list was prettywell on the Company's side."2.Conclusions as to the Respondent's campaignParagraph 10 of the complaint alleges that at thesupervisory meetings referred to in the preceding section ATLASENGINE WORKS, INC.the Respondent "instructed its supervisors and certaindesignated employees to campaign actively on behalf ofthe Respondent; to invite conversations with the otheremployees; to seek out through indirection during thecourse of these conversations the union leanings and/orsympathies of the other employees; and then to report theunion leanings or inclinations of its employees to officialsof the Respondent." Paragraph 11 alleges that at thesemeetings the supervisors and designated employees wereinterrogated"with respect to the Union affiliation,membership and/or sympathy of all of its employees" and,in response to such interrogation and pursuant to theinstructionsgiven,thesupervisorsand designatedemployeesreported"theunionleaningsand/orinclinationsof its employees." In its answer, theRespondent alleged that the meetings were held in ordertopermitRespondent"tocombat the repeatedmisrepresentations made by and on behalf of" the Unionand "to actively acquaint, inform and persuade itsemployees with respect to its reasons for opposing" theUnion's efforts to become the representative of theemployees.The answer further alleged that "saidmeetings had for their purpose continued efforts todissipate and seek to nullify" misrepresentations by theUnion; "the reviewing of the progress of" the Respondentand the Union, respectively, "in their solicitation of thesupport of the employees"; and "especially the assuring ofanunderstandingofbenefitsalreadyenjoyedbyemployees of short service, and such employees as weredeemed to be undecided with respect to their position onthe representation issue."As the findings in the preceding section of this Decisionestablish, the Respondent embarked upon a systematiccampaign to dissuade its employees from selecting theUnion as their collective-bargaining representative. Inaddition to the antiunion speeches of President Clark andPersonnel Director Warner, which are not claimed to haveunlawfullyimpingedupontheemployees'self-organizational rights, an integral part of the Respondent'scampaign was to identify those of its employees who weresympathetic with the Company, those whose sympathiesor leanings were toward the Union, and those who wereundecided or whose attitudes were not known. In order tomake this assessment of employee sentiment, supervisorsand the key bargaining unit employees attending theJuly 21 and 28 management meetings were asked toclassifyemployees, as the payroll list was read, asprocompany, prounion, or questionable. Moreover, theywere instructed to find out, by engaging employees inconversationsandquestioningthem,whereemployees-particularly those in the unknown orundecided category-stood; the supervisors were told todo this by indirection, but the key nonsupervisoryemployees were told that they could ask direct questions.The supervisors and key employees, I find, did ascertainand report on the union leanings and sentiments ofemployees. I further find that by including DiMasso,Cogar, and Busch in the management meetings andassigning them to find out and report on the union attitude6On the evidence, the same finding could be made as toHaubert and Beruscha However, the complaint did not allegethat they were agents and I make no such finding'SeeCannonElectricCompany,151 NLRB 1465, 1469, wherethe Board held that "the instructions to supervisors to report thenames of union adherents and compliance with such instructionsinterferedwith employee rights under Section 7 and therebyviolated Section 8(a)(1) of the Act " See alsoSunbeam PlasticsCorporation,144 NLRB 1010. As the Board observed in the491and sympathies of their fellow employees, the Respondentmade them its agents, as alleged in the complant.6I find that the Respondent interfered with the Section 7rights of the key nonsupervisory employees (DiMasso,Cogar, Busch, Haubert, and Beruscha) by interrogatingthem concerning the union sympathies of fellowemployees. I further find that by asking the supervisorsand the key employees to classify employees with respectto their union sentiment, instructing them to engageemployees in conversations in order to ascertain theirviews, and soliciting reports on employee views thusobtained and rating employees on the basis of such reportsasfororagainst the Union, or questionable, theRespondent engaged in conduct that interfered with theself-organizational rights of its employees generally, inviolation of Section 8(a)(1) of the Act.73.Theno-solicitation and no-distribution ruleParagraph 7 of the complaint alleges that at all timesmaterial the Respondent "has maintained in effect andenforcedano-solicitationrulewhich prohibts thedistribution of written or printed matter of any descriptionon company premises unless approved by Respondent."The Respondent's answer "admits the allegations ofParagraph 7 . . . to the extent that a rule exists requiringprior approval for the distributing of written or printedmatter on Company premises," but "specifically deniesthat such rule.was.discriminatorily applied."Paragraph 8 of the complaint alleges that on or aboutJuly 22 the Respondent "modified its no-solicitation rule.by posting a notice to all employees" in the followinglanguage:NOTICE TO ALL EMPLOYEESSUBJECT: CONDUCTING OF UNION BUSINESS ONCOMPANY TIME.FROM: HAROLD C. WARNER, PRESONNEL DIRECTORYOU ARE CAUTIONED THAT WE WILL NOTCONDONEANYSOLICITATIONOFUNIONMEMBERSHIP OR THE DISTRIBUTION OF ANYUNION MATERIAL BY ANY EMPLOYEES DURINGNORMAL WORKING HOURS.ANY VIOLATION OF THE ABOVE WILL SUBJECTTHAT INDIVIDUAL TO DISCIPLINARY ACTION.Paragraph 9 of the complaint alleges that, since July 21,the rules described in paragraphs 7 and 8 werediscriminatorilyenforced in that employeeswereprohibited "from engaging in prounion solicitation andcampaigning during working hours" whereas Respondentpermitted and encouraged "certain of its employees andsupervisors to engage in antiunion solicitation andcampaigning during working hours." Respondent, in itsanswer, admitted the allegations'of paragraph 8 of thecomplaintbutdenied"that the notice posted byRespondent and set forth in paragraph 8 ... constituted aCannoncase, the "frequency of a pattern of employer conductassociatingdiscriminationagainstunionadherentswithemployer's efforts to learn the names of union activists supportsthe conclusion that there is a `danger inherent' in such conduct atendency toward interference with the exercise by employees oftheir organizationalrights " Andwhere,as inCannonand in myopinion here, such tendency is not balanced by "legitimateemployer interests," the conduct may be outlawed 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDmodification of its rule and practice thereunder referred toin paragraph 7" of the complaint. The Respondent deniedthe allegations of discriminatory enforcement contained inparagraph 9 of the complaint.As I read these pleadings, the following facts areadmitted: (1) the Respondent, at all material times,maintained and enforced a rule prohibiting distribution ofany written or printed material on company premiseswithout prior approval of the Respondent. (2) The notice ofJuly 22 banned both solicitation ofunionmembership andthe distribution ofunionmaterial by any employees during"normal working hours." On its face, the July 22 noticedoes not prohibit union solicitation outside "normalworking hours," which I interpret to mean duringemployees' nonworking time. So interpreted the rule is apresumptively valid no-solicitation rule. However, withrespect to distribution of union material, the notice ofJuly 22, as I interpret it, did not relax the preexistingrequirementof prior company approval for the distributionofwrittenorprintedmaterialoncompanypremises-withoutdistinctionastoworkingornonworking areas."Insofar as the rule banned the distribution of unionmaterial in nonworking areas of the plant duringnonworking time,withoutpriorapprovaloftheRespondent, I find that the rule was invalid and violativeof Section 8(a)(1) of the Act. SeeWaltonManufacturingCompany,126 NLRB 697, enfd. 289 F.2d 177 (C.A. 5),Stoddard-QuirkManufacturing Co.,138NLRB 615.9Moreover, I find that the July 22 notice was promulgatedby the Respondent as a part of its campaign to defeat theUnion In view of the open and encouragedantiunionsolicitationengaged in by supervisors and keynonsupervisory employees (Busch, Cogar, and DiMasso)during working time, from the time the rule was posteduntil the August 6 election, I find that the rule was adoptedfor the discriminatory purpose of curbing employeeactivity in behalf of the Union. Under these circumstances,the rule was an unjustified restriction of the employees'right of self-organizationand violative of Section 8(a)(1) ofthe Act. 104.Alleged interrogation,threats, and promisesThe complaint alleges that a number of namedrepresentativesofmanagement engaged in conductindependently violative of Section 8(a)(1) of theAct. Theseseparate incidents,generally involving alleged statementsmade to specific employees,will next be considered.a.President ClarkIt is alleged that President Clark, on or about July 10,threatened employees with discharge and other economicreprisals if the Union were successful in its organizationalefforts and also promised promotions and other economicbenefits if employees refrained from becoming orremaining members of the Union; it is further alleged thaton or about August 2 Clark coercively interrogatedemployees.As found above, Clark spoke to both shifts of employeeson July 10, during which he referred to "some pressure"8While the notice did not in terms prohibit distribution innonworking areas during nonworking time, I construe theRespondent'sadmission that"a rule exists requiring priorapproval" to mean that such a requirement not only existed priorto July 22 but remained in existence after the posting of theJuly 22 noticebeing put on employeesto sign unioncards, askedemployees to informmanagementof any coercive tacticsin this regard, and referred to benefits then enjoyed byemployees. Frank Ruiz, an employee active in promotingthe Union and obtaining authorization cards, interruptedClark, identified himself as a card solicitor, and stated thatas far as he knew no threats had been made. During thecourse of the discussion period following Clark's talk, Ruizhad an exchange with John Shumaker, production controlmanager, about the Respondent's vacation plan and withDonald Halstead, time-study supervisor, about whether ornot production quotas were too high. After the meeting,Clark and Ruiz had a further conversation in the office ofPlantManager James Sutton, which is adjacent to thelunchroom area where the meeting addressed by Clarkhad been held. According to Ruiz, Clark asked him whathe hoped to gain through the Union, to which Ruiz replied,better job security and higher pay. Clark, so Ruiz testified,stated that job security "was pretty good," but that if theUnion came in it "would probably want" a 40- or 50-centraise,which the Respondent could not afford, with theresult that the plant might have to close. Clark alsoreferred to the excess amount of scrap and said that aparticular production line might have to close if the Unioncame in because the concern for which the crankshafts onthat line were being produced could make them moreadvantageously. Ruiz also testified that Clark stated, withreference to Venancio Reyes, an employee ProductionManager Shumaker had wanted to let go because ofinability to make the quota, that Reyes was retained forthe reason he had worked there a long time, but that if theUnion came in and Reyes failed to make the quota, theRespondent,becausematters"wouldbemoreimpersonal," "might have to let him go."It is Ruiz' testimony that Clark asked, during thisconversation in Sutton's office, "How do you think youwould do as a foreman?" Ruiz testified he replied that thejob involved too much responsibility, and that Clark "toldme the man with the right incentive could probably make agood foreman," that the Respondent might promoteForeman Rojas to assistant engineer thus creating avacancy, which management might then select Ruiz to fill.According to Clark, he and Ruiz continued talking aboutquotas in Sutton's office, immediately after the exchangebetween Ruiz and Halstead on this subject, with Ruizstating that he could not meet some of the quotas. Thefollowing then occurred, so Clark testified:I said, "Mr. Halstead takes 80 per cent off of thosequotas. He tries to make them as fair as possible forthe average person to produce. We base our figuresand we base our prices on these quotas. We have todo this, because we are competitive, so quotas haveimportance."He said, "Well, the unions get the quotas down." Isaid, "This is right, but the unions are fair and if wewould bringin a uniontime study man he will set thatquota and possibly, Frank, you can't hit it. They willbe fair." . . . He said, "Well, if we get the Union in wewillhave higher wages and we will have lowerquotas."9There is noevidence that the rule was necessaryby reason ofproduction or efficiencyconsiderations or that a litterproblemwouldexist in absenceof the rule10 SeeWm H Block Company,150NLRB 341.WardManufacturing, Inc,152 NLRB 1270 ATLASENGINE WORKS, INC.Isaid, "This is possible. I don't know. It wouldaffect our cost. I know it would affect our cost."At this point, Clark picked up a crankshaft being producedfor a customer, and stated:Frank, here is a shaft ... that we are going to lose. Iam having trouble with cost on it. Now, this affectsour quotas... Copeland, who is our customer, is goingtomake this shaft. In fact, they have got theequipment in on it. I can't compete with their price.They are going to make this shaft and they may makethe shaft on line 6. These are just basic soundfacts.... I am not worried about losing it. We willhave plenty of work ... but we are going to lose thisshaft because we can't compete.... Frank, this is thereason we have to hit these quotas, because our pricesare based on these quotas.Clark gave the following testimony on the question ofRuiz becoming a foreman:Q. There was no discussion of Mr. Ruiz beingmade a foreman or anything of that nature?A.No, there wasn't. I don't know where thatstemmed from. Theoretically he was concerned. Herewas a statement that was made I think before we gotpushed into the office.He said, "Ted, maybe you don't know it, but I am aUnion pusher."I said, "you are? ... I didn't know it.... That is upto you, Frank, if you feel that way. I didn't know thatyou were pushing for the Union. I know it now. Youare telling me. That is your privilege. You ... werehere in past campaigns, and I think your tendencieswere in that direction also."He was concerned about his job.I said, "Frank, you do not have to worry about yourjob.You have been here through these campaignsbefore and you still have your job. You are a goodworker, you are a good employee, your quality isgood." I tried to settle him down and have him feelcomforted.He said, "I'll probably lose my job." I said, "Youwill not lose your job. You do not have to worry aboutthat." He said, "Well, I am not getting ahead. I am notmaking enough."I said, "This could be possible.... We ... try topick the best employees on the line to come up and beassistantline foremen and foremen. That is where wehave to draw them from. You have not shown aninterest in that direction. That is the way youadvance."I said, " . . . When we want to advance somebodywe look down the lines and we pick these differentpeople that have the most ability and we move themup.Why you have not been recommended I don'tknow.... This is something that I cannot answer."Idid not promise him a foreman's job. It wastheoretically spoken of there.Clark was not questioned about the statement Ruizattributed to him to the effect that the plant might have toclose if the Union succeededin gettinga 40- or 50-centraise, nor did he deny that he told Ruiz that witha union inthe plant relations between management and employeeswould be more impersonal and an employee such as Reyes" Sincethis incidentwas fully litigated, I conclude that theabove finding is warrantedeven thoughthe allegation in the493who failed to make the quota might be let go. Ruizimpressed me favorably as a witness and I credit hisaccount of the discussion he had with President Clark.The latter's version corroborates that of Ruiz insubstantial part and, in the respects noted, Clark did notdeny or contradict the statements attributed to him. I findthat Clark's references to the possible closing of the plantor a production line in the event the Union came in weremore in the nature of predictions of what might happen ifunion demands, either in terms of wages or productionquotas, caused the Respondent to be unable to compete,rather than express or implied threats of economicreprisal. I do not find these statements violative of Section8(a)(1).However, Clark did state that the advent of theUnionwould lead to more impersonal and strictapplication of production quotas, with the result that anemployee such as Reyes, who had been retained becauseof his long period of employment despite failure to makethe quotas, might be let go. I find this was an expressthreat of economic reprisal and violative of the Act.With respect to the reference to a foreman's job forRuiz, Clark, I find, introduced the subject, by asking howRuiz thought he would do in that job, in the context of adiscussion of Ruiz' personal job security and possibilities ofadvancement. Clark, as he testified, praised Ruiz' jobperformance but stated he had "not shown an interest" inmoving up to assistant foreman or foreman. From Clark'stestimony, quoted above, in which he referred to Ruiz'union "tendencies" in prior as well as the presentcampaign, and Ruiz' credited testimony that Clark said"the man with the right incentive could probably make agood foreman," I infer that Clark clearly implied that forRuiz to receive favorable consideration for a foreman'sposition, for which Clark indicated Ruiz was probablyqualified, depended upon Ruiz abandoning the Union. Byin effect conditioning the possibility of job advancementforRuizuponabandonment or renunciation of unionactivity, the Respondent violated Section 8(a)(1) of the Act,and I so find."Raymond Sleek, night watchman at the plant, testifiedthat "a week or two before the election," as he wasopening the plant gate for Clark one night, Clark asked ifSleek had attended any of the plant meetings held byRespondent. At the time, Sleek was wearing a Teamsterbadge.When Sleek replied that he had not attendedcompanymeetings,Clark "asked if I was to theTeamster'smeetings," to which Sleek replied in theaffirmative and asked Clark "if there was anything wrong"in doing so. Sleek testified Clark said there was nothingwrong in going to union meetings, that Sleek "had aperfect right to go." The foregoing testimony of Sleek isundenied, and I credit it. Clark recalled the incident,testifying that he noticed Sleek was wearing a union badgeand that "I made a kidding remark" to Sleek, the nature ofwhich Clark could not recall. He denied asking Sleekwhether he was going to vote for the Union (an inquiry notattributed to him by Sleek), and testified that Sleekexplained he was not for the Union, but was wearing thebadge to please his wife. I find that Clark asked Sleekwhether he had attendedmeetingsof the Union and that inthe circumstances such questioning was violative ofSection 8(a)(1) of the Act.complaint is that Clark promised Ruiz promotion if he refrainedfrom becoming or remaining a member of the Union 494DECISIONSOF NATIONALLABOR RELATIONS BOARDb.Personnel Director Warner and Production ControlManager ShumakerOn several specific dates, according to the complaint,PersonnelDirectorWarner unlawfully interrogatedemployees in his office regarding their union sympathiesand activities, and on one occasion (August 11) threatenedloss of employment and other economic reprisals unlessemployees abandoned their union activities. It is alsoalleged that on one occasion Production Control ManagerShumaker engaged in unlawful interrogation.' 2Gloria Ruiz was interviewed for employment by Warneron April 14 and the next day, when she reported for work,Shumaker talked to her in his office. Miss Ruiz testifiedthat in the course of the interview Warner asked whethershe wanteda union inthe plant or would support or votefor a union. She testified she replied that "at the moment Ididn't care." In response to Warner's inquiry she named"some good reasons" fora union and"he named morereasons against." She did tell him that she had belonged toTeamsters Local 20 in Toledo at her former employment.As to the conversation with Shumaker, Miss Ruiz testifiedhe asked her if she wanted or would "precipitate"a union,and what she thought of unions. According to her, she toldhim she didn't care whether there wasa union inthe plantor not. She could not recall whether she informedShumaker of her membership in the Union.Warner testified that his customary practice, ininterviewing an applicant for employment, is to say that heisnot "personally interested" in the applicant's feelingsabout unions, but that the Respondent operated anonunionplant and felt that it couldcontinueto do so andthathe hoped that this made no difference to theapplicant. If the applicant "wishes to pursue the matterany further, certainlyIam willing to engage in aconversation with them." Concerning Miss Ruiz, Warnertestified that she "brought the matter up" and "advisedme of her membership in Teamsters Local 20 in Toledo,"and that he then "pursued this from the standpoint" ofinquiringabout the contract, whether she enjoyed workingwith the Union, and what she thought were "some of thebenefits" to be derived fromunions-"thingsalong thatgeneral line."He denied,in generalterms, that he everasked an individual being interviewed whether that personbelonged to a union or ever indicated to an intervieweethat a person favorableto a unionwould not be hired.Shumaker was not questioned about his interview withMiss Ruiz.Dan Ramey, who was an active solicitor for the Union,testified that about June 10, as he was talking to Warnerabout the possibilities of a job for his wife, Frances JuneRamey'13Warner asked him whether he had heardanything about organizing activities and how he felt aboutunions.Ramey replied that he had heard "rumors" andthat "there was a guy getting cards signed"; as to his ownviews, Ramey told Warner thata union "wasall right if theCompany could afford it." Warner wasnot questionedabout this conversation; I credit Ramey's undeniedtestimony.Ada Ramey, the sister-in-law of Dan Ramey, wasinterviewed byWarner on June 18 as an applicant foremployment. She was hired on June 22. It is her undeniedtestimony, which I credit, that Warner asked her "how myhusband and I felt about unions," aftercommenting that a12As to Warner, the dates involved areApril 14,May 6 and 25,June 18,and August 11 The incident involving Shumaker isunionwasorganizingatherhusband'splaceofemployment.Mrs.Ramey answered that she did notdiscuss such matters with her husband and that as for herown views she had never worked in a unionized place andtherefore stated "I don't know how I feel about it." Mrs.Ramey was laid off on July 22, as were some otheremployees. About 2 weeks after the August 6 election,Mrs. Ramey asked Warner how long the layoff would last,as she had an opportunity for another job but would nottake it if she were soon to be recalled by the Respondent.In reply to her inquiry, Warner stated, "Well, I advise youto go ahead and take the job ... because due to the Uniontrouble we'renot takingany more orders in the shop." Headded, as she testified "that he knew there were quite afew disappointed people in the plant because the Unionwasn't in," to which she replied that she "wasn'tdisappointed at all." Warner then said, "You mean Dannie[Ramey] didn't have any influence on you at all?" Shereplied that her brother-in-law had not influenced her.Mrs. Ramey was recalled to work by the Respondentduring the latter part of September and was working at thetime of the hearing.Iperceive no real conflict in the testimony of Miss Ruizand Warner concerning their interview. Whether or notMiss Ruiz "brought up" the matter of her membership inthe Union at her former employmentseems immaterial. Inany event, on his own version Warner proceeded to probeinto her attitude and sympathies toward the Union andunions in general.I find that Warner questioned MissRuiz,Dan Ramey, and Ada Ramey abouttheir unionattitudes and sympathies on the occasions of the separateinterviews set out above, and that Production ControlManager Shumaker similarly interrogated Miss Ruiz whenshe reported for work on April 15. I further find thatWarner told Ada Ramey about the middle of August, whenshe asked about possibilities of returning to work followinglayoff, that she should take other employment because dueto "the Union trouble" the Respondent was not taking anymore orders, thereby attributing lack of employmentopportunity for her to the recent activities of theemployees in behalf of the Union. By thus interrogatingemployees and implying that jobs were not availablebecause of employees' union activities, the Respondent, Ifind, violated Section 8(a)(1) of the Act.c.Supervisors Halstead, Rojas, and ShivelyRosemarie Murray, who was activein signingemployeesand served as an observer for the Union in the August 6election, testified to a conversation she had with DonaldHalstead, time-study supervisor, at her work station about4 days before the election. It appears that she hadarranged to be off the week of August 9 on vacationwithout pay. She testified she asked him if she could stilltake her vacation, to which he replied that she could taketheelectionweek off including Friday, August 6,"providing you don't come in to vote." After she acceptedthe change she then stated that she did not say or meanthat she would stay away from the polls, and Halsteadremarked, as she testified, "you're buying your house"and that he would "hate to make a house payment from anunemployment check."Halstead was not questioned about any conversationwithMrs.Murray concerning the timing of or thealleged to have occurredon April 1513Mrs Ramey was hired on June 18, 1965 ATLASENGINE WORKS, INC.conditions under which she could take her vacation. Hedid testify that in one out of "quite a few conversations" hehad with Mrs. Murray "she asked me if all this activity [heassumed she meantunionactivity] would affect our jobs."He replied that he hoped not, as he had a large housepayment to make, and she said, "So do I."EllieMarie Messer testified that about 2 weeks beforethe election Halstead said to her that he had heard she andher husband Martin had "joined up with the Union" andthat her brother-in-law,Gordon Messer, "is behind theUnion." She told Halstead that she and her husband andbrother-in-law were not adherents of the Union. 14 Halsteadtestified that he did say to Mrs. Messer "that I had heardthat she and her husband and brother-in-lawwere involvedin union activities,but I didn't believe it," and that Mrs.Messer answered, "No, it isn't true."Halstead's statementtoMrs. Murray, whose undeniedtestimony I'credit, that she was buying a house and that hewould hate to make house payments out of anunemployment check, in the context in which it was made,was, I find, a veiled threat of reprisalagainstsupporters ofthe Union. In answer to her inquiry whether she could stilltake off the week of August 9 for vacation, he offered to lether take the week of the election,includingFriday,August 6, the day of the election; when Mrs. Murrayindicated acceptance of the change, Halstead added theproviso that she not come in to vote. Mrs. Murray thenstated that by her acceptance of the change she did notmeanshe would refrain from voting; Halstead then madethe comment about making house payments from anunemployment check. I find the remark was coercive andviolative of Section 8(a)(1) of the Act. I also find thatHalstead's admitted comment to Mrs. Messer that heunderstood she, her husband, and her brother-in-law wereunionadherents-which Halstead carefully testified "wasnot a question" but "simply a statement"-was designedto elicit a response revealing the Messers' attitude orsympathies toward the Union and, therefore, constitutedunlawful interrogation.The complaint alleged that Foreman Rojas, during theperiodJuly 21 to August 5, unlawfully interrogatedemployees at their work stations. Foreman Rojas, awitness called by the General Counsel, testified at somelength about themanagement meetingsconcerned withthe Company's campaign to defeat the Union, as to which Ihave made findingsin anearlier section of this Decision.Questioned as to his own activities in implementation ofthe instructions issued to the personnel attending thesemeetings,Rojas acknowledged that Personnel DirectorWarner's instructionswere that the supervisors should"try to talk to our people and try to sell the company," but"not to ask the people directly where they stood." Hetestified that he "never asked any employee directly howthey stood or whether they signedunioncards," but thathe did ask some of the employees,namingRoy Sleek andDonald Johnston, how other employees felt and reportedwhat he had found out at subsequent supervisorymeetings.Ifind that Foreman Rojas did interrogate" The three Messers had, however, signed union authorizationcards prior to this conversation between Halstead and MrsMesser15 In so finding, I have carefully considered the evidenceindicating that Rojas was sympathetic to the Union. Thus, heattended one preliminary meeting about June 22 that three otheremployees had with Eugene Shumaker, the representative of theUnion Also, there is undenied testimony, which I credit, that onthe occasion when Nancy Taulker was laid off (about July 21)Rojas remarked to her that "if the Union didn't get in my chancesof coming back would probably be slim " In addition, Baltazar495employeeswith respect to the union leanings orsympathies of other employees and that thereby theRespondent violated Section 8(a)(1) of the Act. 15Frank Ruiz testified that the night before the election,near the stockroom, he and Foreman Ervin Shively had aconversation during which Shively asked Ruiz, a knownunion proponent, what he (Ruiz) hoped to gain by a union.When Ruiz answered that he expected to gain higher payand job secruity, Shively mentioned a company that hadgone bankrupt a year after its employees had organized.Shively testified that he told Ruiz, in answer to the latter'sargument that employees would receive more benefits byhaving a union, "why have a union when you have thebenefits you have already got where you ... could have tostart all over if a union came in," and stated that "anycompany with a union coming in could go bankrupt." I donot view this exchange between Shively and Ruiz asinvolving an incident of unlawful interrogation, as allegedin the complaint. It appears to me, rather, that Shivelyimpliedly threatened that if the Union came in existingbenefits would be jeopardized and employees "could haveto start all over" and, in this connection, also expressedthe view, as he testified, that "any company could gounder because of high wages or large benefits." I concludeShively's remarks impliedly threatened reprisal if theUnion came in, and were thus violative of Section 8(a)(1) ofthe Act.16-d.Activities of Busch, Cogar, and DiMassoI have found above that the Respondent enlisted Busch,Cogar, and DiMasso as agents to sound out employees'union attitudes, to report thereon, and to work actively forthe defeat of the Union. These employees were told thatthey could engage in direct interrogation and, becausethey were not supervisors, were not circumscribed in theirapproaches to employees as were the admittedsupervisory personnel. Since the Respondent made thesekey employees its agents, it is, I find, responsible for theirconduct where it impinged upon the self-organizationalrights of employees.About a week before the election, DiMasso askedemployee Alvin Anderson how he was going to vote in theelection. Anderson replied he was voting for the Company,although he testified that was not the way he felt.Anderson's testimony is undenied, and I credit it. DiMassoadmitted that he talked to employees at the stockroomwindow and acknowledged that he asked employee Lopezhow he was going to vote. Employee John Ford testifiedthat about 10 days before the election Busch asked himwhat he thought about "this election, the Union"; whenFord answered noncommittally Busch asked Ford if he didnot agree that "It's a bunch of these young kids wanting toact smart." Busch did not deny the conversation; hetestified that the election "was on the tip of everyone'stongue," and that he probably said to Ford "somethinglike, `Well, how does the picture look to you, John."'Robert Sabo, whose enrollment in an apprenticeshipLopez testified that Rojas suggested that Lopez distribute unioncardsOn the whole, Rojas impressed me as a credible witnessand my close observation of him when testifying about themanagement meetings and his own activity in participating in theRespondent's antiunion campaign convinced me that he wastelling the truth in admitting that he asked Roy Sleek andJohnston how other employees felt about the Union16 Inasmuch as this incident was fully litigated, I find thevariation between the allegation in the complaint and the proof tobe harmless. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDprogram partially sponsored by the Respondent entitledhim to draft deferment, testified that a day or two beforethe election, Busch engaged him in a conversation abouttheUnion and his draft status, during which Buschintimated that Sabo might lose his right to attendapprenticeship school if the Union came in. Busch couldnot recall anything being said about Sabo's draft status butacknowledged that he did ask Sabo "how he stood and wascoming on his apprenticeship program." I credit Sabo'stestimony and find that Busch did state that Sabo's,participation in the program would be jeopardized if theUnion were selected.EmployeeDanielNagy, still employed by theRespondent, credibly testified without contradiction that afew days after signing a union card on July 8, Cogar, thenacting as foreman in place of George Whyte, stated that ifthe Union got in wages and jobs would be cut and also"said there won't be no apprenticeship class, and maybethewhole plant might just close down." According toemployee Ford, on the Saturday before the election, Cogarstated,with reference to the upcoming election, "I seeyou're going to vote the overtime out"; when Ford askedCogar why he said that Cogar responded, "Well, if theunion comes in, I don't think you will get any moreovertime." Also on that day Cogar told Ford, "We knowwho is going to vote for the Union and who isn't going tovote for the Union." Cogar could not recall having anyconversationwith Ford concerning overtime or unionactivity.Ford,stillemployed by the Respondent,impressed me as a truthful witness, and I credit histestimony.I find that by the following conduct of DiMasso, Busch,and Cogar the Respondent, having constituted themagents to engage in combating the Union, violated Sction8(a)(1) of the Act: DiMasso's questioning Anderson andLopez how each was going to vote; Busch's questioning ofFord as to his union attitude, and his statements to Sabothat Sabo's participation in the apprenticeship programwould be jeopardized by selection of the Union; Cogar'sstatement to Nagy that wages and jobs would be cut, theapprenticeship class discontinued, and the entire plantmight be closed if the Union got in; Cogar's statement toFord that overtime would be reduced or eliminated if theUnion prevailed; and the remark by Cogar to Ford that theCompany knew how employees were going to vote in theelection, thereby reasonably creating the impression thatemployees' union activities were under surveillance.B.The Refusal to Bargain1.The appropriate unitThe complaint alleged that the following unit was and isappropriate within the meaning of Section 9(b) of the Act:All production and maintenance employees employedat the Employer's Gibsonburg, Ohio plant, __icludingshipping, receiving, stockroom and toolroom em-ployees, truckdrivers, draftsman, and working groupleaders,but excluding office clerical employees,time-studymethods employee, and all guards,professional employees, and supervisors as definedin the Act.In its answer the Respondent admitted that this was theunit agreed upon by the parties in the consent-election'rThe list shows Jerry Binder as resigned on July 15 In fact, itwas agreed and Binder so testified, that Binder resigned as of theend of his shift on Friday, July 16 Dwight Wilson, also on the list,in fact was terminated on June 28 Thus Binder is included andagreement executed on July 27; it denied, however, thatthe above-unit description "has any validity outside of thecontext" of the consent-election agreement and assertedthat the unit so described differs from that set forth in theUnion's letter of July 15 requesting bargaining. The recordshows, and no evidence was adduced to the contrary, and Iaccordingly find, that the above unit is appropriate Theunit set forth in the Union's letter of July 15 is phrased inslightly different words, but is not materially different. Thepartiesencounteredno real difficulty in reachingagreement on the unit description contained in theconsent-election agreement and there is no evidence thatthere is any variance either in terms of total employeescovered or specific employees included and excluded,between the unit description in the Union's letter and thatcontained in the consent agreement and in the complaint. Ifind that the unit set out above is appropriate within themeaning of Section 9(b) of the Act.2.The Union's majority statusThe Union made its demand for recognition at or about2 p.m. on July 15, followed by a letter dated the same daywhich was received by the Respondent on July 16.Personnel DirectorWarner, in the July 15 telephoneconversation with Sarver, business representative of theUnion, declined to recognize the Union and confirmed thisby letter dated July 19 The critical date for determiningwhether the Union represented a majority is July 15, thedate upon which it made its demand and was refusedrecognition.In connection with the consent-election agreement theRespondent submitted a list of employees within thestipulated unit who were on its payroll for the periodending July 17. This list (in evidence as part of G.C. Exh.21), as corrected,[' contains a total of 169 employees in theunit as of July 15. In order for the Union to have a majority,therefore, there must be at least 85 valid authorizationcards.In support of its representation petition filed on July 21the Union, on July 20, mailed to the Board's RegionalOffice88authorizationcardsandatypewrittenalphabetized list of the names on these cards (G.C. Exh.23),which were received and date stamped by theRegional Office on July 2i. According to the undeniedtestimony of Shumaker, business agent of the Union,which I credit, all the cards so submitted and listed (withthe exception of the card of Longino Mendoza, datedJuly 16 and received by the Union that day) were in thepossession of the Union on July 15, when the demand forrecognition was made. Shumaker further testified that onJuly 16, when the cards were turned over to a secretary toprepare the alphabetized list, he had three other cards(those of Dwayne Clabaugh, Salvator DiMasso, and LarryStevens);he did not, however, submit them to theRegional Office because these individuals had written tothe Union, in effect, revoking their cards. 18 The GeneralCounsel concedes that C/illiam Gengrich and DwightWilson,whose names are on the alphabetized listsubmitted by the Union but whose cards were not offeredin evidence, were terminated prior to July 15, and thatMendoza's card was received subsequent to the July 15demand. However, the General Counsel contends that thecards of Clabaugh, DiMasso, and Stevens are to beWilson excluded as of July 15 in considering the number ofemployees in the unit" I consider below whether the cards of Clabaugh, DiMasso,and Stevens are to be counted toward the Union's majority as ofJuly 15 ATLASENGINE WORKS, INC.counted as valid because the revocations of theseemployees were not receivedby the Unionprior toJuly 19.To summarize,the General Counsel's position is that as ofJuly 15,88 employees out of the totalof 169in the unit asof that date had designatedthe Unionas their collective-bargaining representative.19The Respondent advances a number of contentions,bothgeneral and specific,against thevalidity of many ofthe cards.Thusit asserts that some cards were obtainedby representationsthat theywere onlyfor thepurposes ofobtaining an election or on the misrepresentation that allor most other employees had signed;othercardsare saidtobe invalid because of failure to establish theauthenticity of the signature or the date onwhichsigned;and in other instances it is claimed that the card cannot becounted because the signer revoked his designation. In thesections which follow,Ideal with these contentions astheyapply to the cards of specific employees.a.Cards allegedlyinvalidatedbecause ofrepresentationsIn its brief, the Respondent attacks the validity of 15cards on the ground that the signatures thereon wereobtained(in 13 instances)"on the basis that the purpose ofthe card was specifically that of obtaining an election" or(in2 instances)"on the basis that everyone else hadsigned."1.GregoryBoltman testified that he signed his card(G.C. Exh. 2 AX)20 on July 1, thedate appearing thereon,at the solicitation of his friend Phillip Fogle while in theCompany's parking lot during a break period.On cross-examination Boltman was first asked whether,when hesigned,any reason was given him for signing and heanswered:"No. I was under the impression that it was toget the Union in thefactory, andI thoughttheyhad a rightto get one if they wanted one."He also stated that neitherFoglenor another employee present when he signed talkedabout the need for having an election,although he addedthat he did not remember what was said. He later testifiedthat he told Fogle that he "would sign to have a vote," andon redirect examination answered somewhat hesitantly "Ithink so" when asked whether Fogle stated that the onlypurpose for signing the card was to get a vote. Boltmantestified that he read the cardbeforehe signed.I find thatBoltman's recollection of what was said to him by hisfriend Fogle as to the reasons for signing the card was toovague to warrant the conclusion that Boltman signedbecause he was told that the card was onlyfor thepurposeof obtaining an election.I believe his initial statement, thatthe card was"to get the Union in the factory," an objectivewithwhichhe indicated agreement,more closelyapproximates what was said to him. I find Boltman's cardto be valid.2.Patricia Ickes(G.C. Exh.2 BE) and her husband,Richard Ickes(G.C.Exh.2 BF), each identified thesignature on the card they signed June 13 at thesolicitation of Glen Blevins,a fellow employee. Mrs. Ickesfirst testifiedthat Blevins gave no reasonswhy she and herhusband should sign a unioncard,but then acknowledgedthat in answer to a pretrial questionnaire from theRegional Officeshe stated that the person who solicitedIBFrom the alphabetized list of 88 employees(G C Exh 23),the GeneralCounselexcludes Mendoza,Gengrich, and Wilsonand adds to that list Clabaugh,DiMasso, and Stevens,for thereasons indicated20 For convenience, I will, in the consideration of specificcards,indicate as above the exhibit number of the particular cardunder discussion497her card asked if she and her husband "were interested insigning acard so that the Union could come in for a vote."She testified, however, that she did not believe Blevinsstated the cards would be used only to get a vote. Mr.Ickes was not questioned regarding any statements madeto him by Blevins. I find that no statement was made byBlevins to Mr. and Mrs. Ickes, that the sole purpose ofsigningthe card was to obtain an election. Their cards arevalid.3.Baltazar Lopez (G.C. Exh. 2 BJ) signed his card onJuly 12, at the solicitation of employee Donald Johnston.Lopez testified that Johnston gave him no reason forsigningthe card and he could not remember hearing DanRamey, who was activein solicitingcards, say that thecards were for an election. Lopez' card, I find, is valid.4. Jerry Mason (G.C. Exh. 2 BK) signed his card onJuly 10and mailedit to the Union. He could not recall, intestifying, from whom he got the card, which he obtainedabout a week before he signed. In Mason's prehearingaffidavit, the following appears:As I recall all the agent told me was that I should readover the card and if I was interested I should sign itand mail it back to the Union. He said that if enoughemployees were interested we would have an election.That's all he said. He did not say that the cards wouldbe used only for the purpose of securing an election ofthe employees.I find Mason's card to be valid.5.Gordon Messer testified that he signed and dated twocards (G.C. Exh. 2 ED, dated June 12, and G.C. Exh. 2 BL,dated July 9). The June 12 card which bears the Board'sdate stamp of July 21, was signed at the solicitation ofBlevins, who stated that "If enough cards were signedtheremay be an election." Later, upon learning thatBlevins had not turned in the card, Messer signed andmailed the card dated July 9, to the Union. It ispostmarked July 9. 1 find both cards to be valid.216.William Nagel (G.C. Exh. 2 BO) testified he signedhis card on July 7 (the date appears to me to be "7/9/65")and mailed it to the Union. It bears a postmark of July 10.During the period of several days that elapsed between thetimehe got the card and signedit, no unionrepresentativespoke to him aboutsigningthe card, although he and somefriendsdidmention in conversation that "a certainnumber of cards"-the percentage he could notrecall-were needed for an election. I find that norepresentation was made to Nagel that would warrantrejecting his card, and I find it is valid.7.Robert Sabo (G.C. Exh. 2 L) signed his card onJune 28, at the solicitation of Frank Ruiz. Sabo testifiedthat Ruiz told him, before he signed the card, that cardsfrom 80 percent of the employees were needed in order toobtain an election. I find nothing in this statement toindicate that Sabo was told that the sole purpose ofsigningthe card was to secure an election. The card is valid.8.Brenda Seymour (G.C. Exh. 2 AH), whose card,dated July 11, was identified by Rosemarie Murray whosolicited Seymour'ssignature, testified that when Murrayasked her to sign she made some reference to the number21The Respondent questioned whether Messer in fact signedthe cards, and for comparison purposes introduced specimens ofMesser's signatureon W-4 forms While thesignatures on thecards appear to be in less labored script than the other writingattributed to Messer, I credit his testimony that he signed thecards. 498DECISIONSOF NATIONALLABOR RELATIONS BOARDof cards needed to hold an election.Afterhearing theJuly 14 speech of Personnel Director Warner, in which heaccused the Union of not"being entirely honest" in itssolicitation campaign,Seymour, on July 21, mailed a letterto the Union resigning(Resp. Exh. 12).I find Seymour'scard can be validly counted toward the Union'smajority asof July 15 and that no invalidating representation wasmade to her when she signed it.9.LillieSleek(G.C. Exh.2 CA) signed her card onJuly 8,at the request of her husband,Raymond Sleek. Oncross-examination she testified her husband"said thatthey needed so many percent of cards" for an election andanswered affirmatively when asked if she signed "for thatreason ... to have an election."On redirect she testifiedas follows:Q. (By Mr. Goubeaux)Mrs.Sleek,didyourhusband ever tell you the only purpose of those cardswas to get an election?A.Yes.Q. He did tell you that?A.Yes.Q.When did he tell you that?A.On the night I signed the card.Mrs. Sleek later testified that"all I remember is that hetold me that if so many of these cards were signed ... theunion could come in for an election," and that she did notremember what her husband said to persuade her to signthe card.10.Raymond Sleek signed two cards,one datedJune 11(G.C. Exh.2 CB) and the other undated butstamped as received in the Regional Office on July 21(G.C. Exh.2 EK). The first card was signed at the unionhall and given by Sleek to Dan Ramey;because Sleekcould not remember whether the first card was one for theUnion, he later signed the other card(undated)which hereceived from Frank Ruiz.The latter card was signed athome. Sleek testified he told his wife, Lillie, that he "hadgotten two cards and I asked her about signing and shewasn't too sure about it until I had signed mine," and thathe further told her that Ruiz had indicated that a certainpercentage of cards was needed for an election. Sleektestified further that he was not present when his wifesigned her card, and estimated that she gave the filled-outcard to him about 2 days after he last asked her to sign.Afterreceiving her executed card, Sleek delivered it andhis own to the union hall.Considering the testimony of Lillie and Raymond Sleek,I am persuaded and find that Sleek signed a card early inthe campaign and thereafter,uncertain that this card wasfor the Union,signed another but failed to date it. Thissecond card,as well as another card which his wife signedon July 8, were both delivered by him to the Union within afew days of July 8 and prior toJuly 15.I think it mostprobable that Sleek told his wife, as he had been told byRuiz, that in order for there to be an election a statedpercentage of cards was needed,and I so find. I discountMrs.Sleek'sreadyaffirmativeanswer to GeneralCounsel's question whether her husband told her at anytime that "the only purpose" of the cards was to get anelection, because when asked to state, on her own, what hetold her she twice testified(before and after answeringthat the "only purpose" for the cards given by her husbandwas an election)that if enough cards were signed the22 I accept Taulker's testimony about the circumstances underwhich she signed the card rather than Murray's account which isUnion could obtain an election.I therefore conclude thatthe cards of Lillie and Raymond Sleek are valid.11.Dale Stein (G.C. Exh. 2 CD) acknowledged thesignature on his card, which is dated July 9. Although hecould not be sure of the exact date that he signed, hetestified that it was during the first week in July and beforehe was laid off, which was on July 16. According to Stein,Roy Sleek,who solicited his signature,stated that after acertain number of cards were signed there would be anelection. Stein testified that about a week "after I turnedthe card in" he wrote to the Union (G.C. Exh. 3) resigning.The letter of resignation is postmarked July 19. I find thatStein'scard is valid as of July 15 and that norepresentation was made to him that it was only for thepurpose of an election.12.Nancy Taulker (G.C. Exh. 2 Al) testified that GloriaRuiz gave her a card at work and stated"that she had tohave so many cards signed before they could have a vote."Taulker took the card home and later signed it, with no onepresent,after telling Murray, who had called on her aboutsigning, that"Iwould fill one out and I would give it to herthe next day, so I did." Taulker's card is dated July 8.22 Ifind Taulker's card to be valid, that it was signed on thedate appearing thereon(July 8),and that no representationwas made to her that the only purpose of the card was toobtain an election.13.Clarence Eversole (G.C. Exh. 2 T) testified that hesigned his card, which is dated July 13, at the solicitationof Dan Ramey.23 Eversole, a witness for the Respondent,testified that Ramey told him, "you might as well sign it.... Everybody else has or quite a few of them have."Eversole further stated that he did not believe anythingwas said about needing the card for an election. Ramey'srecollection was that he asked Eversole if he wished tosign a card"sowe could have an election."Eversoletestified he never attempted to withdraw his card.I find noinvalidating representation in this instance,and I concludethat Eversole's card is valid.14. James Probst(G.C.Exh. 2BR) identified thesignature on his card,which is dated July 8,and testifiedhe was not solicited by anyone to sign. He mailed the cardto the Union. It is postmarked July 9. After signing, heheard discussion about how many cards were needed foran election,but he"didn't pay too much attention to it."Plainly there is no evidence of any improper inducementor representation having been made to Probst.I find hiscard is valid.b.Cards allegedlyinvalid becauseof insufficientauthenticationor lack of datesIn a number of instancesthe Respondentcontends thatcards cannotbe acceptedas validbecause ofinsufficientauthenticationand for failure to establish,particularly inthe case ofundatedcards, when they were signed. Thecards relied on by the General Counsel as to which suchquestions are raisedeither specifically by theRespondentor dueto seeming ambiguitiesin thetestimony, areconsideredin this section.1.CharlesAdams (G.C. Exh. 2 AS) identified thesignatureon his card, whichisundated and bears theRegional Officedate stampof July 21. He testified that hesigned at the solicitationof Frank Ruiz, on a payday atthat Taulker signed in her presence at the same time that NormaAult did23Ramey testified to the same effect ATLAS ENGINEWORKS, INC.Seifert's bar where he and other employees customarilycashed their checks. He fixed the time as "probably after"July 4, and testified that two other employees, PaulCooper and Gary Noss, signed their cards at the sametime.Ruiz testified that he solicited Adams at the sametime ashe obtained Cooper's signature at Seifert's bar andthat he saw Cooper place the date, July 9 (a Friday), on thecard bearing Cooper's name. Ruiz further testified thatNoss was present but that N^ss did not then sign a cardbecause he had previously successfully solicited Noss,which agrees with the date (June 25) on the card of Noss. Ifind that Adams signed his, July 9, and that the card isvalid.2.AlvinAnderson (G.C. Exh. 2 AT) identified hissignature and testified that he signed the card, which isundated, "in June, when it was first started," at thesolicitationof Glen Blevins. Testimony of otherwitnessesestablishes theBlevins'activity in soliciting cardsoccurred at the outset of the Union's campaign. Moreover,Alvin's father, Robert Anderson, testified that the card heauthorized his wife to sign for him (G.C. Exh. 2 AU), whichis dated July 12 and postmarked July 13, was brought tohim by Alvin. I credit Alvin's testimony, which isuncontradicted and plausible, and find that he signed hiscard during June. I find it to be valid.3.Robert Anderson (G.C. Exh. 2 AU), who cannot reador write, testified that he authorized his wife to fill out hiscard and sign his name, that he personally placed thereonthe mark "x" which appears on the signature line, and thathe mailed the card. The date on the card is July 12 and itbears a July 13 postmark. I credit Anderson's testimony,which is undenied, and find that his card is adequatelyauthen*^cated and is valid.4. Jerry Eschedor (G.C. Exh. 2 D) was not a witness; theundated card bearing his name was identified by Ruiz.According to Ruiz' credited testimony, Eschedor signed inhis presence during "the early part of the campaign," inthe car of Gary Noss in the Company's parkinglot, afterRuiz had signed his own card (June 22) and about the sametime as Douglas Bishop signed (Bishop's card is datedJune 25). I perceive no reason to doubt Ruiz' testimonyregarding the time and circumstances of his solicitation ofEschedor's card; in this connection I note that of the 13cards he identified other than his own, all exceptEschedor's are dated and most of them bear dates duringthe last week of June. I find that the card of Eschedor isvalid and was signed about June 25.5.Gregory Kasch (G.C. Exh. 2 BG), James Olmstead(G.C. Exh. 2 AR), Johnny Riffle (G.C. Exh. 2 BX), andGerald Walp (G.C. Exh. 2 CL) did not appear as witnessesbecause they were in the military service. There is noquestion as to their being employed and in the unit on thecritical date, July 15. Cards purportedly signed by them,all dated prior to July 15 and bearing the Regional Officedate stamp of July 21, were received in evidence and arerelied on by the General Counsel in support of the Union'smajority.With respect to the card bearing Kasch's name, datedJuly 3, Mary Hauck, his mother, credibly testified that thesignature thereon was in her son's handwriting. It wasstipulated that if called as a witness, Kasch would testifyconsistent with a completed questionnaire received fromhim by the Regional Office, in which he acknowledged thesignature as his own and answered affirmatively that hesigned on the date shown on a copy of the card sent to him.Itwas also stipulated that the signature on a W-4 form499bearing Kasch's name washis. I find thatthe signature onthe three exhibits bearing the name of Kasch appear to bein the same handwriting; accordingly, I find Kasch's cardvalid and authentic.Nancy Tillman, the sister of Olmstead, identified thesignatureon the cardbearing his name asthat of herbrother,dated July 9. In addition, she identified theenvelope of a letter she received from Olmstead,postmarked August 24, as bearing her brother'ssignaturein the return address space. The parties agreed to theauthenticity of Olmstead'ssignatureon his W-4 form.Comparing these signatures, and crediting Tillman'stestimony,Iaccept thecard as validly signed byOlmstead.Meda Riffle credibly testified that all thewriting on thecard bearing her son'sname,dated July12,was in hishandwriting.After comparingthe signature on the cardwith the signatureon Riffle'sW-4 form, which wasstipulatedto be his, I find theyare in the same writing, andI conclude that Riffle's card is valid.With respecttoWalp's card, dated July 7, Clara Walp,hismother,calledas a witnessby the General Counsel,declined to statewhetherthe signature on theW-4 formsbearing his name was in her son's handwriting.However,itwas stipulated that the signature thereon was his, andalso that Walpwould testify, if called,consistentwith thereturned questionnairesent him bythe RegionalOffice, inwhich he acknowledgedthat the signatureon the copy ofthe cardsent with the questionnaire was his and that hesigned the card on the date shown thereon,July 7. Afterhaving compared the signatureson the threedocuments, Istated on therecord that they appearedto have beensigned byone and the same person,a view Iadhere toafter furthercomparison.Ifind thatWalp's card wasproperlyauthenticated and that it is valid.6. James Powell (G.C. Exh. 2 BQ) testified credibly thathe signed his card, which is undated, "in the beginning,when they started the Unionactivities,"at the solicitationofhishalf-brother,DouglasBishop.Bishop's card,solicited and identified by Ruiz, is dated June 25. Powelltestified further that he mailed the card to the Union. I findthatPowell's card is valid and that he signed it anddelivered it to the Union prior to July 15.7.Joseph Reineck (G.C. Exh. 2 BU) credibly testifiedthat he signed his card, which is undated, "right when theTeamsters were first organizing," and that he did so about2 weeks before Dale Stein, whose card is dated July 9,signed his. He credibly testified that he gave the card toFrank Ruiz. I find that Reineck's card is valid and that itwas signed by him latein June andin any case prior toJuly 15.8.Frances June Ramey (G.C. Exh. 2 BT), the wife ofDan Ramey, testified that she printed her name on thecard on the date, June 24, shown on the card. She testifiedthat she could give "no real reason," for printing ratherthan signing, but affirmed that she intended to designatethe Union as her bargaining agent. I find her card is valid.9.Jerry Aldrich identified his signature on two cardsbearing his name, one dated July 2 (G.C. Exh. 2 Q) and theother dated July 16 (G.C. Exh. 2 EE). He testified that hesigned the July 2 card at Seifert's bar, dated it, and gave itto fellow employee Mendoza. The card bears the RegionalOffice date stamp, July 21. Subsequently he signed theother card at the solicitation of Ramey, in order "to makesure they got one," in Ramey's car. Ramey, who precededAldrich as a witness, identified Aldrich's signature onbeing shown the July 2 card (he read the date as July 24)295-269 0-69-33 500DECISIONSOF NATIONALLABOR RELATIONS BOARDand stated that Aldrich signed it in his (Ramey's) carRamey was not questioned about the July 16 card bearingAldrich's name. I believe the testimony of Aldrich, sincehe would more likely have a clearer recollection of thesequence in which and for whom he signed two cards, andconclude that he did sign the July 2 card on the dateindicated, and thereafter on July 16, signed another card. Ifind the July 2 card to be valid.10.Robert Purney credibly testified that he signed twocards and identified his signature, one being dated July 1(G.C. Exh. 2 EA) and the other dated July 8 (G.C. Exh.2 BS) He explained that at the time he signed the July 1card he did not have his social security number with himand therefore later filled out and mailed the July 8 card(which is postmarked July 9) to the Union. I credit histestimony. Purney further testified that when he signed hiscard on July 1, two other employees, Thomas Claussenand Lynn Schliefert, who were riding in his car, signedtheir cards and that he saw them sign. They then drove tothe home of Frank Ruiz and delivered the cards to MrsRuiz. Claussen's card (G.C. Exh. 2 EB) and Schliefert'scard (G.C Exh. 2 M) are both dated July 1.24 I find that thetwo cards of Purney, dated July 1 and July 8, and the cardsofClaussen and Schliefert, dated July 1, are valid.Because of incomplete identification, I do not rely on theJuly 8 card for Claussen.11.Richard Goetz credibly testified that he signed twocards, one dated June 25 (G.C. Exh. 2 EC) and the otherdated July 10 (G.C. Exh. 2 BC). The latter card he mailedto the Union and it is postmarked July 10, having given thefirst card to Ramey. I find that both cards are valid.12.Tex Sleek credibly testified that he signed his card(G C. Exh. 2 CC) on the first day of his employment,July 9, after work, and that he gave it to his brother, RoySleek. In the date space the figures "7/9/65" appear; the"7" and the "65" being in ink and the "9" in pencil. Thename and address of the employerare also inink, whilethe balance of the writing on the card is in pencil. Sleektestified, credibly as I find, that the writingin ink was onthe card when he received it from his brother and that hepersonally wrote his name and the balance of the card inpencil. I find that the cardis valid.13.Richard Keesbury testified he signed his card (G.C.Exh. 2 AE) on July 12. In the date space the card showsthe figures "12/7/65." He credibly testified that he placedthe day of the month before the month because of a habitacquired in the military service. The card bears theRegional Office date stamp of July 21. I find the card wassigned on July 12 and is valid.14.Claude Maynard testified that he signed two cards,one undated(G.C. Exh. 2 EJ) and the other dated July 9(G.C. Exh. 2 AQ) which he mailed to the Union. The lattercard bears a July 11 postmark. He credibly testified thathe signed and mailed the second card because he "didn'tknow positively"whetherGilbertFlores,afellowemployee to whom he gave the first card which he hadsigned "pretty close," to July 1, had turned the earliercard over to the Union. I find that Maynard signed theundated card about July 1 and thereafter signed the carddated July 9. Both cards are valid.15.Thomas Heineman testified that he signed twocards for the Union. One card (G.C. Exh. 2 EH), which hetestified he signed at the solicitation of Ramey after beingtoldby Ramey that the writing on an earlier card24Another card bearing Claussen's name (G C Exh 2 B),dated July 8 and postmarked July 9 addressed to the Union, wasHeineman had signed and given to Ramey had beenobliterated because it had been run through a washingmachine, bears the date "15 July 65." Another cardbearingHeineman'sname"25 June 65," was identified by Ruiz, before Heinemantestified,as having been signed by Heineman at thesolicitation of Ruiz. It bears the July 21 Regional Officestamp.Ruiz further testified that he obtained only onecard from Heineman which was early in the campaign, andthat Heineman used a pen supplied him by Ruiz which"didn't write too well" with the result that Heineman "hadtogo over"the signature. Ruiz also stated that afterHeineman signed he(Ruiz)"heard later on that somebodyelse signed him up, too." Heineman testified that he"usually" wrote dates in the manner appearing on bothcards, with the day of the month preceding the month, andthat on each card the date portion appeared to be in hishandwriting.He acknowledged that the signature on theJuly 15 card was his, but stated that the signature on theJune 25 card, "especially the last name'=in which thelettersofthelastname appear to have beenretraced-"doesn't look like my writing."Heineman wasnot asked whether he signed a card at the solicitation ofRuiz, but did state that it was possible that he signed threecards. Later, Heineman mailed a letter, dated July 19, totheUnionaskingthat it be treated as "my officialresignation from TeamstersUnion Local 20."1conclude that both cardsbearing Heineman's namewere signed by him. The signatures on both cards (exceptpossibly the last name on the June 25 card which appearslabored and retraced) have common characteristics, andboth cards are dated in the manner "usually" done byHeineman.Plainly the June 25 cardcannotbe the onlyother card he signed, accepting his testimony that hesigned two cards for Ramey and that the first went througha washing machine. I credit the undenied testimony ofRuiz that he signed Heineman early in the campaignbecause he knew him well and that the pen used byHeineman was faulty and necessitated retracing some ofthe writing. I find both cards to be valid as of July 15, andthat his resignation was not effectiveuntilafter July 19when received by the Union.c.Cards allegedly revoked1.Dwayne Clabaugh (G.C. Exh. 2 AZ) admittedlysigned the undated card bearing his name. He testified hedid so at a union meeting, and fixed the time as "either thelastweek of June or the first week of July." SinceClabaugh testified that this was a union meeting attendedby DiMasso, who went to only one meeting, Sunday,July 11, at which he signed his card, I find that Clabaughsigned his card on July 11.2.Salvator DiMasso(G.C. Exh.2 R) signed his card, ashe testified, at the July 11 meeting, although he misdateditAugust 11. On July 15, DiMasso typed out and signed aletter to the Union stating that he did not "acceptmembership" in the Union. Clabaugh, to whom DiMassoshowed a copy of his letter of "resignation," signed acarbon copy. DiMasso mailed the two documents to theUnion, but could not remember when he did so.Shumaker, business agent of the Union, testified that theClabaugh and DiMasso resignations were received onMonday, July 19. I so find.received in evidence, although Purney did not see Claussen signthat card ATLAS ENGINE WORKS, INC.I conclude that the authorization cards of Clabaugh andDiMasso were signed on July 11 and that the revocation ofthe cards was effective on July 19, when the lettersrevoking them were received by the Union. Accordingly, Ifurther find that the cards were valid on July 15 when theUnion made its demand for recognition and are, therefore,to be counted toward the Union's majority on that date.3.LarryStevens (G.C. Exh. 2 CI) identified hissignature on the card bearing his name. He signed onJuly 13 and testified that he gave the card to anotheremployee, Harold Grove, "a couple of days" after signingit-"about the 16th or 17th" of July. The record does notdisclose when the card came into the Union's possession,although Shumaker testified that he had the cards ofClabaugh, DiMasso, and Stevens on July 16, when hisoffice girl began preparing the alphabetized list of cardsfor submission to the Regional Office. A resignation fromStevens was, I find, received by the Union not later thanJuly 20, the date the cards and the list were mailed to theRegional Office. I conclude that the evidence with respectto Stevens' card fails to establish that this card was in thepossession of the Union on July 15, since Stevens testifiedthat as much as "a couple of days" elapsed between thedate he signed it (July 13) and when he gave it to Grove.Accordingly, I find that the card of Stevens may not becounted toward the Union's majority on July 15.d.Conclusions as to majorityIn the preceding sections I have considered theauthorization cards of 38 employees out of the 88 cardsrelied on by the General Counsel, and have found that 37of these are valid and that the remaining card, that ofLarry Stevens, must be excluded as it was not shown tohave been in the Union's possessionon the critical date,July 15. In addition to the foregoing 37 valid cards, I findthat 50 other employees, whose cards were authenticatedby the credible testimony of themselves or others whowitnessed the signing, had executed valid authorizationcards which were in the Union's possession on July 15.2'Thus the Union had on that date valid cards from 87employees out of aunitconsisting on that date of 169employees, and therefore represented a majority.3.The defense of "good-faith doubt"Inmy opinion, the record herein affirmativelyestablishes that the Respondent, in refusing to bargainwith the Union, was motivated, not by a good-faith doubt ofthe Union's majority status but, to the contrary, by arejection of the collective-bargaining principle. Before theUnion made its demand for recognition on July 15, theRespondent, in the speeches of President Clark andPersonnelDirectorWarner on July 10 and 14,respectively, had made clear to employees that it wasopposed to the organizational efforts of the Union andcharged that the Union, by obtaining signatures to cardswhich provided that the signatory accepted membership inthe Union and authorized it to act as collective-bargainingrepresentative,was not"being entirely honest" and was"tryingto avoidan election."In replyingto the Union'soral and writtendemand forrecognition,the Respondentconfineditself to referringthe Union to theBoard and did15There are 88 names on G C Exh 23, the alphabetized list,and I find that for 85 there are in evidence valid cards No cardswere introduced for Gengnch or Wilson, as they had beenterminated prior to July 15, and the card of Mendoza is not501not commenton the Union's offer tosubmit itscards to animpartialthird-party checkor explainwhy such procedurewas unacceptable.At the supervisorymeetingthe night ofJuly 16, Clark did notdiscussthe Union's offer of a cardcheck; he and Warner had already decidedon an"activecampaign" to defeat the Union. Clark remarked to thesupervisorsthat theRespondent was "not going tonegotiatewith just a letter ora phone call," and stated thatthe Respondent could winan electionif the employeeswere exposed,touseWarner's words,to "an activecampaignof education,information and persuasion" toconvincethem "to voteno Union."As found above, the Respondent did engage in asystematiccampaign, through supervisors and keynonsupervisory employees, during the period from July 21to the election on August 6, of questioning employees as totheirunion sympathies, obtaining reports from thesupervisors and key employees on employee sentiment,and disseminating information on company benefits andarguments againstunionrepresentation. At the same time,the Respondent promulgated a rule, which I have foundwas for a discriminatory purpose and violative of the Act,againstunion solicitation and distribution of unionliterature.Moreover,duringthisperiodcertainsupervisors and agents of the Respondent, as found above,made coercive statements to employees and unlawfullythreatenedreprisals.In view of the extensive unfair labor practices in whichthe Respondent engaged, principally concentrated in the3-weekperiodfollowing theUnion'sdemand forrecognition and offer to prove majority through a cardcheck, I am convinced that the Respondent rejected therequest to bargain in bad faith and not because of a good-faith doubt that the Union represented a majority Indeed,the purpose of the Respondent's antiunioncampaign wasto destroy whatever support the Union had among theemployees and, as Warner's written instructions to thesupervisorsandkeyemployeeschargedwithaccomplishing this result make clear, to insure that "wewillhave a majorityNo Unionvote when the electionresults are finally posted." 1 therefore conclude that theRespondent violated Section 8(a)(5) and (1) of the Act byrefusing to bargain with the Union on July 15 andthereafter.'''IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent found to constituteunfair labor practices as set forth in section III, above,occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engagedin unfairlabor practices violative of Section 8(a)(1) and (5) of theAct, it will be recommended that the Respondent ceaseand desist therefrom and take appropriate affirmativecounted as it wasreceived on July 16 Noton the list,but entitledto becounted asvalid cards, are those of Clabaughand DiMasso26 JoySilkMills,Inc, 85 NLRB 1263, enfd 185 F 2d 732(CADC),cert denied 341 U S 914 502DECISIONSOF NATIONALLABOR RELATIONS BOARDaction, including bargainingupon request with the Union,in order to effectuate the policiesof the Act.Uponthe basisof the above findings of fact andupon theentire record in these proceedings, I make the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section2(5) of the Act.3.Allproductionandmaintenanceemployeesemployed at the Respondent's Gibsonburg, Ohio, plant,including shipping, receiving,stockroom and toolroomemployees,truckdrivers,draftsman,and working groupleaders,but excluding office clerical employees, time-studymethods employee,and all guards,professionalemployees,and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.At all times since July 15,1965, the Union has beenthe exclusive bargaining representative of the employeesin the aforesaid appropriate unit within the meaning ofSection 9(a) of the Act.5.By refusing on and after July 15, 1965, to recognizeand bargain collectively with the Union as the exclusiverepresentativeof the employees in the aforesaidappropriate unit,theRespondent has engaged and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and(1) of the Act.6.By unlawfully questioning employees as to their ownor fellow employees'union sympathies and leanings,threatening economic reprisals because of union activities,conditioning job advancement upon abandonment orrenunciation of union activity,creating the impression ofsurveillance of union activities,and by promulgating,maintaining,and enforcing a no-solicitation and no-distributionrulefordiscriminatorypurposes,theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.REPORTS AND RECOMMENDATIONS AS TO CASES8-RC-6028 AND 8-RM-428In itsOrder of November 3, theBoard directed, withrespect to the representation cases, that a hearing be held"to resolve the issues raised by the Union'sObjectionNo. 2, paragraphs 1 through 6, and 9 through 14." Itfurther found it "unnecessary to reach the merits ofObjection 1 at this time" and,with respect to Objection 2,paragraphs 7, 8, and 15, adopted the Regional Director'srecommendation that these objections be overruled. Theissues raised in the Union's objections on which hearingwas directed,generally encompass the conduct occurringwithin the period followingthe filing of the Union's petitionon July 21 and the election on August 6, which I have inpreceding sections of this Decision found to be violative ofSection 8(a)(1) and(5) of theAct. In particular is this trueof the systematic campaign to identify union adherentsand to destroy the Union'smajority,whichthe Respondentpressed with vigorfrom July 21until the election onAugust 6, which conduct is embraced in Objection 2,paragraphs 1 through 6. I find that these objections havebeensustained to the extent I have heretofore found theRespondent's conduct in connectionwiththe campaign tobe violativeof the Act. Exceptfor the statement bySupervisorHalstead toMrs. Murraythatshe could takethe week of the electionfor vacationif she didnot come into vote, which I have foundto violate Section 8(a)(1) andwhich is coveredin paragraph10 of Objection 2, theremaining paragraphs(paragraphs9, and 11 through 14)either werenot provedor relatedto conductthatoccurredprior to the filing of the petitionon July 21 andthus cannotformthe basisfor validobjections.27 Inview of theobjectionswhichIfindmeritoriousandmyrecommendation that the Respondent bargain uponrequestwith the Union because ofits unlawful refusal tobargain in violationof Section8(a)(5), I recommend thatthe Board sustainthe objectionsto the extent indicated,set aside the election held on August6, 1965, anddismissthe petitions in Cases 8-RC-6028 and8-RM-428.RECOMMENDED ORDERUpon thebasis of the above findings of fact andconclusionsof law,and upon the entire record herein, it isrecommended that the National Labor Relations Board,pursuant to Section10(c) ofthe National Labor RelationsAct, as amended,order that the Respondent,Atlas EngineWorks,Inc.,Gibsonburg,Ohio, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Teamsters,Chauffeurs,Warehousemen and HelpersLocal#20,affiliatedwiththeInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, asthe exclusive representative of the employeesin the following appropriate unit:All productionand maintenance employeesemployedattheRespondent'sGibsonburg,Ohio,plant,includingshipping,receiving,stockroomandtoolroomemployees,truckdrivers,draftsman, andworking group leaders, but excludingoffice clericalemployees,time-studymethods employee,and allguards, professional employees, and supervisors asdefined in the Act.(b)Unlawfullyquestioning employees as to their own orfellowemployees'union sympathies and leanings,threatening economic reprisalsbecause ofunion activities,conditioning job advancement upon abandonment orrenunciationof union activity,and creating the impressionof surveillance of union activities.(c)Discriminatorily promulgating or enforcing a ruleprohibitingemployeesfrom soliciting or distributingliteraturein behalf ofa union,or in any other mannerinterferingwith,restraining,or coercing employees in theexerciseof their rightsto self-organization,to form,join, orassist labor organizations, to bargaincollectivelythroughrepresentativesof their ownchoosing,and to engage inother concertedactivitiesfor the purpose of collectivebargainingor othermutual aid or protection, or to refrainfrom any andall such activities.2.Take the followingaffirmativeactionwhich isnecessary to effectuatethe policiesof the Act:(a)Uponrequest, bargaincollectively with the above-named Unionas the exclusive representativeof all theemployeesin the unitdescribedabove, concerning rates ofpay, wages,hours of employment,and other conditions of27SeeGoodyear Tire and Rubber Company,138 NLRB 453 WESTINGHOUSE ELECTRIC CORPORATIONemployment and, if an understanding is reached, embodysuch understandingin a signed agreement.(b)Rescind its no-solicitation, no-distribution ruleposted on July 22, 1965,as itapplies to union solicitationor other activities protected by Section 7 of the Act.(c)Postat its plant inGibsonburg, Ohio, copies of theattached notice marked "Appendix."28 Copies of saidnotice,to be furnished by the Regional Director for Region8,after being duly signed by a representative of theRespondent,shallbepostedby the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 8, in writing,within20 days from the date of receipt of thisRecommended Order, what steps the Respondent hastaken to comply herewith.2929 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decisionand Order "29 In the eventthatthisRecommended Order is adopted by theBoard, this provision shall be modified 'to read "Notify theRegional Director for Region8, in writing,within 10 days from thedate of this Order, what steps the Respondent has taken tocomply herewith."APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT unlawfully question employees as totheir own or fellow employees' union sympathies andleanings, threaten economic reprisals because ofunion activities, condition job advancement uponabandonment or renunciation of union activity, createthe impression that employees' union activities areunder surveillance, or in any other manner interferewith, restrain, or coerce employees in the exercise ofthe rights guaranteed in Section 7 of the NationalLabor Relations Act, as amended.WE WILL rescind our no-solicitation, no-distributionrule posted on July 22, 1965, as it applies to unionsolicitation or other activities protected by Section 7of the Act.WE WILL, upon request, bargain collectively withTeamsters, Chauffeurs, Warehousemen and HelpersLocal # 20, affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, as the exclusive representative ofallour employees in the bargaining unit describedbelow with respect to rates of pay, wages, hours ofemployment and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agreement.503The bargaining unit is:All production and maintenance employees atour Gibsonburg, Ohio, plant, including shipping,receiving, stockroom and toolroom employees,truckdrivers,draftsman, and working groupleaders, but excluding office clerical employees,time-studymethods employee, and all guards,professionalemployeesand supervisors asdefined in the Act.ATLASENGINE WORKS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 720 BulkleyBuilding, 1501 Euclid Avenue, Cleveland, Ohio 44115,Telephone 621-4465.Westinghouse Electric CorporationandLimaWestinghouseSalariedEmployeesAssociation,Affiliated with Federation ofWestinghouseIndependentSalariedUnions. Case 8-CA-4219.March 20, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS JENKINSAND ZAGORIAOn November 28, 1966, Trial Examiner James F.Foley issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptionsand brief, and the entire record' in the case, andiRespondent's motion to reopen the record in this case ishereby denied The evidence, which Respondent now seeks tointroduce relating to the role of the product departmentmanagersin the 1966 contractnegotiations,is not, in our opinion,newly discovered The managers' role had been established in163 NLRB No. 62